DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/21 has been entered.

Claim Status
The claim set filed 8/13/21 is acknowledged. Claims 1-10, 12-13, 16-18, 20-34, 39-41, 43-45, 47-48, and 60-64 are cancelled. Claims 11, 14-15, 19, 35-38, 42, 46, and 49-59 are pending. Claims 11, 14-15, 19, 35-38, 42, 46, and 49-59 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 8/13/21, 8/20/21, and 8/30/21 have been considered.  Signed copies are enclosed. The reference lined through was not considered because the full reference was not provided. 

Withdrawn Objections
The objection to the claims for improper numbering in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution is rendered moot by cancellation of the improperly numbered claims. 

The objection to claims 60-64 under 37 CFR 1.75 as being a substantial duplicate of claims 35-38 and 42 is rendered moot by cancellation of the claims. 



Claim Rejections Withdrawn
The rejection of claims 1-4, 6-10, 13, 16-18, 20, 24, and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is rendered moot by cancellation of the claims.
Conclusion
Claims 11, 14, 15, 19, 35-38, 42, 46, and 49-59 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/11/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645